Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. 
Response to Amendment
The amendment submitted June 6, 2022 has been accepted and entered.  Claim 13 is cancelled.  Claims 12, 19, 20 are amended.  No new claims are added.  Thus, claims 1-6, 8-12, 14-15, 19-23 are examined.  
Claim Objections
Claims 14-15, 19-23 are objected to because of the following informalities:  Claims 14-15, 19-23 amended to depend on claim 12 not cancelled claim 13.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: calibration block is “for use” with a specific type of detector does not inherently change its structure nor does being “positionable”, as claimed, inherently change its structure in claims 12, 14-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-15, 19-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Reil et al (EP 2600139 A1) in view of Kadwell et al (US 2001/0038338 A1).  
Regarding claim 12, Reil et al discloses a calibration block (20) for use with a detector (See Fig. 3) comprising: a body including a base material and a plurality of particles (titanium oxide particles embedded) mixed within the base material such that the body has a known obscuration (Section Description, paragraph 11).  Reil et is silent with regards to an anti-reflective coating as claimed.  Kadwell et al discloses a compact particle sensor, comprising: a sample test chamber wherein a coating is applied to at least a portion of the exterior surface, the coating being an anti-reflective coating (made of black intentionally non-reflective materials) (paragraph [0140]).  Thus, it would have been obvious to modify Reil et al to apply an ant-reflective coating, as taught supra by Kadwell et al so as to prevent stray reflections. 
Regarding claims 14-15, 23, Kadwell et al discloses wherein particles are representative of a colored smoke (i.e. particle size, shape, texture, opacity, temperature and color al effect the reflectivity of given density of smoke and ability to reflect a given spectrum of light) (paragraph [0038]).
Regarding claim 19, Reil et discloses wherein the detector includes at least one sensing volume (2), the calibration block (20) is sized to extend through the at least one sensing volume (See Fig. 1).
Regarding claim 20, Reil et al discloses wherein a first surface of the calibration block (20) is positionable in direct contact with a surface of the detector (28), the first surface having a contour complementary to the surface of the detector (See Fig. 3).
Regarding claim 21, Reil et al discloses wherein the base is optically transparent (transparent support matrix) (See Description, paragraph 11).
Regarding claim 22, Reil et al discloses coating plurality of particles to prevent from adhering (See Description, paragraph 11).
Allowable Subject Matter
Claims 1-6 and 8-11 were indicated as allowable in the previous Office Action dated June 5, 2022.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vandermark et al (US 3,949,234) discloses a smoke detector device for detecting the density of smoke in a smoke passage, comprised of a light source, a photocell, a means for focusing a beam of light emitted from the light source across the smoke passage onto the photocell, and a circuit means coupled to the photocell and arranged to produce a signal when the smoke density in the smoke passage is above a specific smoke density level. The means for focusing the beam of light is comprised of a first lens and a second lens; the first lens is in optical communication with the light emitted from the light source and is constructed and positioned so as to focus the light across the smoke passage onto the second lens; the second lens is constructed and positioned so as to focus the light coming from the first lens onto the photocell. The smoke detector device may further have a first and second lens which are removable and a means for testing the signal.

    PNG
    media_image1.png
    228
    283
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884